Fourth Court of Appeals
                                San Antonio, Texas
                                    September 3, 2019

                                   No. 04-19-00438-CR

                           EX PARTE ROBERT METZGER,

                 From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A1920
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER

             The Motion for Extension of Time to File State’s Brief is hereby GRANTED.
      The State’s brief is due on or before October 9, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court